Citation Nr: 9930310	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-30 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, claimed as pes planus (flat feet), based on 
aggravation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of March 1996 from the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in part, denied 
service connection for bilateral pes planus (flat feet).

In December 1997, the Board remanded the case to the RO for 
additional development of the issue of service-connection for 
bilateral pes planus.  In a June 1999 supplemental statement 
of the case, the RO provided notice of continued denial of 
service connection for bilateral pes planus, following 
additional development and consideration of the issue, as 
requested by the Board in its remand.  The case is now 
returned to the Board for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Preservice bilateral pes planus increased in severity 
during the veteran's active service.  


CONCLUSION OF LAW

Preservice bilateral pes planus was aggravated by service.  
38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 1991); 38 C.F.R. §§ 
3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he is entitled to service 
connection for bilateral pes planus.  In this regard, he 
maintains that he had no problems with his feet prior to 
service.  The veteran further asserts that he began to become 
symptomatic during basic training, and that he was fitted 
with special inserts for his shoes inservice.  

The veteran's Form DD 214, service personnel record shows 
that he served as a light weapons infantryman. 

The February 1969 entrance examination indicates that he 
complained of occasional foot pain and was diagnosed with pes 
planus.  Service medical records reflect complaints of arch 
pain in March 1969 and of pain in both feet during prolonged 
standing in April 1969, with a continued diagnosis of pes 
planus.  An April 1969 treatment note reported the use of 
corrective devices for the feet.  A May 1969 X-ray report 
shows diagnoses of bilateral pes planus and a hallux valgus 
deformity.  A history of flat feet for five to six years was 
noted in a September 1969 treatment report.  It was further 
indicated that the veteran's bilateral pes planus had been 
aggravated since joining the service in February 1969.  From 
November to December 1969, the veteran was placed on limited 
duty because of problems with his feet, and was returned to 
full duty in January 1970.  

VA treatment records dated in 1995 and 1996 reflect one 
episode of podiatry treatment for calluses on the right foot 
and nail trouble.

At the time of a hearing in December 1996, the veteran 
testified that he sought treatment for his feet shortly after 
his discharge from service in February 1971, at a VA hospital 
in New York.  He stated that he was referred to a private 
physician for treatment, but that it became too expensive for 
him to continue treatment.  The veteran further noted  that 
he has seen a general practitioner, who indicated that his 
current foot problems are related to diabetes.  He stated 
that the only recent treatment he had for his foot, was for 
callus removal.  Regarding his symptoms, he related that pain 
is his primary symptom.

The report from a March 1998 VA examination conducted in 
accordance with the Board's December 1997 remand, included an 
extensive claims file review.  The veteran gave a history of 
not having been diagnosed with flat feet prior to service.  
The claims file review included review of the entrance 
examination in 1969, where it indicated that the veteran had 
been having some pain in his feet for approximately five 
years with prolonged periods of standing, and he had been 
treated with trimming of the calluses.  The veteran stated 
that he began to have pain in his feet especially his arches, 
at the beginning of basic training.  He had been given arch 
supports and shoe inserts, but they didn't help.  The veteran 
said that running and walking severely aggravate his 
bilateral foot disability.  He did not describe any specific 
injury.  He described the pain as progressively worsening and 
stated that he was having pain all the time, both on weight 
bearing and non-weight bearing.  He described the pain as 
"pulling his foot apart" and mostly centered in the arches.  
He also described pain in his left heel.  A history of 
treatment including steroid injection and orthotics was noted 
as well, with the orthotics said to bother his back.  He 
indicated that different shoes make no difference in the 
pain, which he described as worse at the end of the day and 
aggravated by kneeling, walking or standing.  

On objective examination, no vascular abnormality or edema 
was noted on the feet.  Neurological and dermatological 
findings were normal, except for some onychomycosis on digits 
1 and 5 bilaterally.  Musculoskeletal examination revealed 
hallux abductovalgus with bunion deformity, both feet, left 
more severe than right.  There was no pain on palpation of 
the bunion.  Ranges of motion of the feet, toes and ankle 
joints were within normal limits.  There was a significant 
decrease of arch height noted on weight bearing, with 5 
degrees of valgus noted on both feet.  The veteran walked 
with an apropulsive gait.  He had a very prominent fifth 
metatarsal styloid process, consistent with a foot with met-
adductus.  X-ray study revealed a decrease in calcaneal 
inclination angle, both feet; increase in talar declination 
angle; anterior break---significant overlap in the metatarsal 
was noted on the lateral view; with large retrocalcaneal 
spurs, both feet, and increase in metatarsal adductus angle 
on the AP.  

The assessment rendered was pes planus deformity, both feet.  
With the veteran's increased met-adductus angle noted on the 
X-rays, this led the examiner to believe that the veteran 
most likely had the pes planus deformity prior to service.  
It was noted that pronation with pes planus can be a 
compensatory deformity developing as a result of compensation 
for metatarsus adductus.  The veteran did not recall having 
foot problems prior to service.  However, review of the 
medical file noted that the veteran had stated he had 
approximately five years of pain in both feet on prolonged 
standing.  At this time the veteran was said to appear to be 
having plantar fasciitis as seen on the examination, with 
pain on palpation of the medial band of the plantar fascia.  
Plantar fasciitis was said to be a common diagnosis seen in 
patients with pes planus deformity.  However, the examiner 
was unable to determine whether the plantar fasciitis was the 
result of military service.  The examiner did state that most 
likely the veteran's pes planus was aggravated by the rigors 
of military training.  The examiner noted that a patient with 
pes planus deformity was said to often experience aching in 
the feet due to their structure and compensation.

Regarding the current condition of the veteran's feet, the 
examiner stated that the veteran's current condition is not 
worse than would be expected for someone who was diagnosed 
with pes planus at an early age.  In the examiner's opinion, 
pes planus can be a progressive deformity and patients 
progress at different rates related to their activity level 
and shoe gear.  

The examiner further determined that the veteran's current 
symptoms were due to plantar fasciitis, which can be 
resultant from a pes planus deformity.  The current 
complaints regarding foot problems were not believed to be 
related to the veteran's newly diagnosed diabetes.  Again, 
the examiner stated less conclusively than earlier, that the 
pes planus may have been aggravated by his military service.  
However, the examiner was unable to say whether the current 
pain from the plantar fasciitis is a direct result of 
military service.  The examiner further stated that the 
inservice treatment for arch pain was a temporary flare-up, 
and a result of pes planus deformity.  The examiner again 
emphasized that any current pain was due to plantar 
fasciitis, and that while plantar fasciitis was commonly seen 
in patients with pes planus, he was unable to directly 
correlate the plantar fasciitis to active service.  

X rays of both feet from March 1998 were unchanged as 
compared to X-rays from August 1997.  The findings showed no 
evidence of fracture or dislocation.  There was again 
bilateral hallux valgus as well as minimal osteophyte 
formation surrounding the first metatarsal phalangeal joints.  
Prominent calcaneal spurs were again identified.  There was 
again bilateral pes planus identified.

VA treatment notes, obtained in accordance with the Board's 
remand of December 1997, revealed ongoing treatment for foot 
problems from 1996 through 1999.  These treatment notes do 
not shed further light on the question of etiology of his 
foot disorder, but show progressively worsening problems with 
his feet, particularly with hammer toes on the left foot.  In 
September 1998, he underwent arthroplasty of the fourth and 
fifth toes of the left foot.  The most recent record of 
treatment for foot problems was noted in January 1999.  

Analysis

Principles Relating to Aggravation of Preexisting Conditions.

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of  38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  The Board accordingly finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991) is satisfied.

The Board must determine whether the evidence supports each 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the  
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Veterans who had wartime service or peacetime service on or 
after January 1, 1947, will be considered to have been in 
sound condition when examined for service entrance except as 
to defects, infirmities, or disorders noted at service 
entrance, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b) (1999).  

A disability will be presumed to preexist service upon 
discovery during service of such residual conditions (scars; 
fibrosis of the lungs; atrophies following disease of the 
central or peripheral nervous system; healed fractures; 
absent, displaced or resected parts of organs; supernumerary 
parts; congenital malformations or hemorrhoidal tags or tabs, 
etc.) with no evidence of the pertinent antecedent active 
disease or injury during service.  38 C.F.R. 
§ 3.303(c)(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Clear and unmistakable evidence, either obvious or manifest, 
is required to rebut the presumption of aggravation where the 
preservice disability 

underwent an increase in severity during service.  These 
include medical facts and principles, which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306 (1999).

Aggravation is not conceded where the disability underwent no 
increase in severity on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (1999).  

Upon review of the evidence, the Board finds that the 
evidence supports a grant of service connection for bilateral 
pes planus, based on aggravation of a preexisting condition. 
Specifically, the opinion of the physician rendered during 
the March 1998 VA examination, conducted with review of the 
claims file, supports this finding.  The physician forwarded 
the opinion that "most likely the veteran's pes planus was 
aggravated by the rigors of military training."  The record 
indicates that the pes planus condition worsened during 
service, and beyond, thus giving rise to a presumption of 
aggravation, that has not been rebutted.  The March 1998 
examination did contain some apparently conflicting 
statements, such as the opinion that the veteran's pes planus 
did not appear worse than would be expected for someone who 
was diagnosed with pes planus at an early age, followed by 
the opinion that pes planus can be a progressive deformity 
and patients progress at different rates related to their 
activity level and shoe gear.  Furthermore, the physician did 
state that the currently symptomatic problems of plantar 
fasciitis cannot unequivocally be linked directly to service.

In this instance, the record establishes that the veteran's 
military occupational specialty was infantry, and that his 
pre-existing pes planus increased in severity.  It would 
stand to reason that the activities and shoe gear worn in the 
infantry as likely as not would have caused the pes planus to 
progress at a faster rate.  See 38 C.F.R. § 3.306 (1999).  In 
such situations, the benefit of the doubt is given to the 
veteran 

and, therefore, service connection for bilateral pes planus 
is warranted on the basis of aggravation during service.  
38 U.S.C.A. § 5107.  


ORDER

Service connection for bilateral pes planus is granted.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

